Citation Nr: 1040832	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
mechanical low back pain.  

2.  Entitlement to an initial compensable rating for dry eye 
syndrome.  

3.  Entitlement to a rating in excess of 30 percent for PTSD with 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, granted service connection for 
mechanical low back strain and dry eye syndrome, and assigned 
each a noncompensable rating from April 1, 2005.  

In a January 2009 rating decision, the RO increased the 
disability rating for the low back disability to 10 percent 
effective April 1, 2005.  The Veteran has continued his appeal 
for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to a rating in excess of 30 percent for 
PTSD with generalized anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's flexion of the thoracolumbar spine was limited 
to 60 degrees due to pain, but his forward flexion of the 
thoracolumbar spine was not limited to 30 degrees or less.  The 
Veteran does not have ankylosis, intervertebral disc syndrome, or 
any other neurological deficit due to his low back disability.  

2.  The Veteran has burning, excessive tearing, and an inordinate 
amount of discharge at the inner canthus of the eyes.  He has 
20/20 vision in both eyes and there is no visual field defect.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and not higher, for 
mechanical low back pain are met, effective from April 1, 2005.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a 10 percent rating, and not higher, for dry 
eye syndrome are met, effective from April 1, 2005.  38 U.S.C.A. 
§ 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Codes 6099-6079, 6018 (2008) and (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in February 2005 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See Notice 
Acknowledgement and Response for the Benefits Delivery at 
Discharge Program, signed by the Veteran on February 11, 2005.  
The Veteran was also provided additional notice letters in 
October 2005, August 2008, and September 2009.  The claims were 
most recently readjudicated in an April 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, the Veteran's pertinent medical 
records, including his VA treatment records, have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  The Veteran was afforded VA 
examinations in March 2005, September 2008, and October 2009.  
There is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
Veteran was last examined in October 2009.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
These examinations are adequate as the claims file was reviewed, 
the examiners reviewed the pertinent history, examined the 
Veteran provided findings in sufficient detail, and provided 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the examinations in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims ("the Court") emphasized the 
distinction between a new claim for an increased evaluation of a 
service-connected disability and a case (such as this one) in 
which a veteran expresses dissatisfaction with the assignment of 
an initial disability evaluation where the disability in question 
has just been recognized as service-connected.  VA must assess 
the level of disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, there has not been a material change in 
the disability level of each disability and uniform ratings are 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).


Low Back Disability

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5299-5237.

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.

The Veteran's low back disability may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height is rated as 10 percent 
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, when the maximum rating for limitation of 
motion of a joint has already been assigned, a finding of pain on 
motion cannot result in a higher rating.  Id.

The question of separate ratings for any neurologic abnormalities 
under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum 
rating which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate, incomplete paralysis. 3 8 
C.F.R. § 4.124 (2010).

In March 2005, the Veteran was afforded a VA examination.  At 
that time, he reported having pressure and pain in his low back 
which occurred intermittently, about 10 times per day, and lasted 
2 hours.  It was burning and sharp in nature and was a 7 on a 
scale of 1 to 10 with 10 being worse.  The Veteran reported that 
he had been treated with a variety of medications and was able to 
function with medication which decreased the pain.  He related 
that he had lost about 11 working days in the past year.  
Physical examination revealed no radiation of pain on movement, 
no muscle spasm, and no tenderness.  Straight leg raising test 
was negative.  There was no ankylosis.  Range of motion testing 
was performed which revealed flexion to 90 degrees, extension to 
30 degrees, right and left lateral flexion each to 30 degrees, 
and right and left lateral rotation each to 30 degrees.  There 
was no additional limitation due to pain, fatigue, weakness, lack 
of endurance, or incoordination.  The Veteran did not have 
intervertebral disc syndrome and there was no bladder, bowel, or 
erectile dysfunction.  Neurological examination of the lower 
extremities, including motor function, sensory function, and 
reflexes were normal.  The examiner provided an opinion that 
there was no current pathology.  

Thereafter, VA records reflected continued complaints of low back 
pain.  In addition, the Veteran underwent physical therapy for 
his low back pain.  July 2008 x-rays revealed possible 
lumbosacral instability.  

In September 2008, the Veteran was afforded another VA 
examination.  He related that he was employed s a housing 
assistant, but was unable to carry or lift heavy objects due to 
back pain.  He related that he had lost about a month during the 
past year due to spine problems.  Physical examination revealed 
no tenderness over the spine; however, there was tenderness over 
the left lumbar paraspinals without muscle spasm.  There was no 
kyphoscoliosis and lumbar lordosis was maintained.  The Veteran 
was able to flex to 80 degrees with pain beginning at 60 degrees, 
extend to 28 degrees, lateral flex to 15 degrees on the right and 
20 degrees on the left, and rotate 25 degrees on both the left 
and right sides.  Repetitive motion did not worsen the range of 
motion findings.  Gait and posture were normal.  Straight leg 
raising was negative.  Neurologically, muscle strength was 5/5 in 
both lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical.  Sensory examination was normal.  Coordination was 
normal.  The diagnosis was myofascial low back pain with lumbar 
instability (based on the prior x-ray). 

Another VA examination was conducted in October 2009.  It was 
noted that there had not been any hospitalizations or surgeries.  
There was no urinary or fecal incontinence or dysfunction.  The 
Veteran had a history of fatigue, decreased motion, stiffness, 
weakness, spasms, pain, and flare-ups which lasted 3 to 7 days.  
There were not any incapacitating episodes.  There were no 
abnormal spinal curvatures.  The spine appeared normal.  The 
Veteran was able to flex to 70 degrees, extend to 30 degrees, 
lateral flex to 30 degrees on both sides, and rotate 25 degrees 
on the right side and 30 degrees on the left side.  There was 
pain on motion, but no additional limitation with repetitive 
motion.  X-rays showed no acute abnormality.  The low back and 
spine conditions combined resulted in severe impairment with 
regard to chores, shopping, recreation, and traveling.  The 
Veteran was unable to exercise.  

In order for a higher rating to be warranted based on limitation 
of motion, the evidence must show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  The Veteran's flexion was limited to 60 degrees due 
to pain on at least one examination.  Thus, the criteria for a 20 
percent rating are met.  In affording the Veteran every 
reasonable doubt, the Board finds that this level of disability 
has been present for the appeal period in light of his repeated 
complaints of pain and need for physical therapy.  However, a 
higher rating is not met since forward flexion of the 
thoracolumbar spine was not limited to 30 degrees or less, the 
Veteran does not have ankylosis, and the Veteran does not have 
intervertebral disc syndrome or any other neurological deficit 
due to his low back disability.  The Board points out that on 
each VA examination, there was no additional limitation with 
repetitive motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Neurological examination was also consistently normal.

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports a higher rating of 20 percent for mechanical low back 
pain.  


Dry Eye Syndrome

The Veteran has been assigned a non-compensable rating under 
Diagnostic Code 6099-6018.  Using Diagnostic Code "6099," 
signifies the RO's application of a closely analogous Code due to 
the lack of a Code specific to the unlisted disability of the 
eye.  38 C.F.R. § 4.27.

The criteria for evaluating eye disabilities were revised 
effective December 10, 2008.  See 73 Fed. Reg. 66,543 (November 
10, 2008) (codified, in part, at 38 C.F.R. § 4.84).  The Board is 
required to consider the Veteran's claim in light of both the 
former and revised standards to determine whether an increased 
rating for his eye disability is warranted.  The amended 
criteria, however, is effective only from December 10, 2008.  
Accordingly, the revised regulation is not applicable until 
December 10, 2008, even if the revised regulation is more 
favorable to the Veteran than the prior regulation.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.
 
Prior to December 10, 2008, Diagnostic Code 6009, an unhealed 
injury of the eye, in chronic form, is to be rated from 0 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during active pathology.  

On and after December 10, 2008, Diagnostic Code 6009, an unhealed 
injury of the eye, is to be rated on the basis of either visual 
impairment due to the particular condition or on incapacitating 
episodes, whichever results in a higher evaluation.  For VA 
purposes, an incapacitating episode is a period of acute symptoms 
severe enough to require prescribed bedrest and treatment by a 
physician or other healthcare provider.  38 C.F.R. § 4.79.  For a 
compensable rating to be warranted for an eye disorder based on 
incapacitating episodes, there must be incapacitating episodes 
having a total duration of at least one week over the past twelve 
months.  38 C.F.R. § 4.79 (2010).  Here, however, there is no 
assertion or evidence that the Veteran has incapacitating 
episodes of symptoms due to his dry eye syndrome.  The Veteran 
stated on VA examination in March 2005 that his condition does 
not cause incapacitation.  Therefore, a higher rating is not 
warranted on this basis.

Prior to December 10, 2008, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6066 provided for a 10 percent evaluation when there was 
20/50 vision in one eye with 20/40 or 20/50 vision in the other 
eye, or when there was 20/70 vision in one eye and 20/40 vision 
in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2008).  A 20 percent evaluation was warranted only when there 
was 20/70 vision in one eye with 20/50 vision in the other eye, 
when there was 20/100 vision in one eye and 20/50 vision in the 
other eye, when there was 20/200 vision in one eye with 20/40 
vision in the other eye, or when there was 15/200 vision in one 
eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6077, 6078 (2008).

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic 
Codes 6061-6066 provide for a 10 percent evaluation when there 
was 20/50 vision in one eye with 20/40 or 20/50 vision in the 
other eye, 20/70 vision in one eye with 20/40 vision in the other 
eye, or 20/100 vision in one eye with 20/40 vision in the other 
eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2008).  A 20 
percent evaluation is warranted only when there is 20/70 vision 
in one eye with 20/50 vision in the other eye, 20/100 vision in 
one eye with 20/50 vision in the other eye, 20/200 vision in
one eye with 20/40 vision in the other eye, or 15/200 vision in 
one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, 
Diagnostic Code 6066 (2010).

Visual impairment can also be rated on the basis of loss of field 
of vision.  38 C.F.R. § 4.76.  

Consideration of Diagnostic Code 6018 is also in order.  When an 
unlisted condition is encountered, it will be permissible to rate 
the condition under a closely related disease or injury in which 
not only the functions affected but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Under the old version of DC 6018, a maximum 10 percent disability 
evaluation was warranted for conjunctivitis when the condition is 
active with objective symptoms.   Under the new version of DC 
6018, a maximum 10 percent rating is warranted for active 
conjunctivitis with objective findings such as red, thick 
conjunctivae, mucous secretion, etc.

The Veteran has been afforded VA eye examinations.  His eye 
disorder causes irritation/pain and excessive tearing.  His 
uncorrected vision in both eyes is 20/20.  Also, the Veteran does 
not have diplopia or visual field defects.  See VA examination 
reports dated March 2005 and October 2009.  

The Veteran has consistently reported that his eye burn, tear 
excessively, and that he has an inordinate amount of discharge at 
the inner canthus.  In October 2009, he stated that his eyes are 
sometimes stuck shut in the morning.  He also complained of 
photophobia and indicated that he has to use artificial tears 
three to four times a day.  In view of the foregoing, the Board 
finds that the Veteran's symptoms approximate the criteria for 
the assignment of a 10 percent rating under DC 6018, under both 
the old and revised criteria.  See 38 C.F.R. § 4.7.  Therefore, a 
10 percent rating is warranted, effective from April 1, 2005.  
This is the highest rating available under DC 6018.    

Again, the Veteran's uncorrected vision in both eyes is 20/20 and 
he does not have diplopia or visual field defects.  There is no 
evidence of compensable impairment of visual acuity or visual 
field associated with the Veteran's residuals dry eye syndrome.  
Thus, the preponderance of the evidence is against entitlement to 
a rating in excess of 10 percent for dry eye syndrome.  


Conclusion

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's low back and eye 
disabilities with the established criteria found in the rating 
schedule for those disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial 20 percent rating for mechanical low 
back pain is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating for dry eye syndrome 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In January 2009, the RO granted a rating of 30 percent for PTSD 
and generalized affective disorder, effective January 15, 2008.  
The Veteran has submitted a notice of disagreement in May 2009.  
As such, a statement of the case must be issued.  The failure to 
issue a statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

The Veteran should be sent a statement of the 
case as to the issue of entitlement to a 
rating in excess of 30 percent for PTSD and 
generalized anxiety disorder.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


